UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6703


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARK CLIFTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Malcolm J. Howard,
Senior District Judge. (7:96-cr-00062-H-2; 7:04-cv-00123-H-1)


Submitted:    October 14, 2009              Decided:   October 26, 2009


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Clifton, Appellant Pro Se. Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark     Clifton    seeks    to    appeal    the    district      court’s

order denying his Fed. R. Civ. P. 60(b) motion to reconsider the

court’s prior denial of his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate   of     appealability.           28   U.S.C.

§ 2253(c)(1) (2006); Jones v. Braxton, 392 F.3d 683, 688 (4th

Cir. 2004); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

A    certificate      of     appealability      will    not    issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)     (2006).        A   prisoner     satisfies       this

standard    by     demonstrating    that      reasonable      jurists    would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                           Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir. 2001).

            We have independently reviewed the record and conclude

that Clifton has not made the requisite showing.                        The district

court lacked jurisdiction and therefore erred by deciding the

Rule 60(b) motion on the merits.              The claims raised in Clifton’s

Rule 60(b) motion challenge the validity of his convictions.

Thus, the district court should have construed the motion as a

                                         2
successive § 2255 motion.        See Gonzalez v. Crosby, 545 U.S. 524,

531-32 (2005) (explaining how to differentiate a true Rule 60(b)

motion from an unauthorized second or successive habeas corpus

petition); United States v. Winestock, 340 F.3d 200, 207 (4th

Cir. 2003) (same).     In the absence of pre-filing authorization

from this court, the district court lacked jurisdiction to hear

a successive § 2255 motion.        See 28 U.S.C. § 2244(b)(3).

            Accordingly,   we    deny   a   certificate   of   appealability

and dismiss the appeal.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and     argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                        3